By the fifth clause of the will, the testator gave to his executors power in trust to sell, at public or private sale, that portion of his real estate purchased by him of Captain Williams, and made the execution of such power obligatory upon the executors. This did not invest the executors with the title to the land, but the same, upon the death of the testator, descended to his heirs, subject to the *Page 196 
execution of the power. The purchase, at the sale, of the lands at auction, although nominally made by a third person, was really for the sole acting executor, by whose directions the lands were sold. That this sale and the conveyances, the one a deed by the executor to the person who made the purchase as agent for him, and the other by such person to the executor, were voidable at the election of the beneficiaries under the power, is too well settled to require a citation of authorities, and is conceded by the counsel for the appellant. But it is claimed by the counsel for the respondent, that these proceedings were a mere nullity, and entirely inoperative upon the title to the land, and that, notwithstanding these proceedings, the title still remained in the heirs, subject to the execution of the power. No authority is cited by the counsel sustaining this position, or any reason assigned, why a purchase made by a trustee, invested with the legal title, at a sale made by him pursuant to the trust, should have any greater effect than a like purchase by one having a power in trust merely, at a sale made by virtue of such power in trust. I can see no good reason for any such distinction. The same reasons for holding the purchases void or voidable at the election of those who may be injured by such purchases, are equally applicable to both, and to both, therefore, should the same rule be applied. The mere circumstance, that, in the one case, the legal title is in the trustee, and in the other, that title is in some one else, subject to the execution of the power, does not at all affect the principle or justify any distinction in the effect of the purchase. In the former case, the purchase is not held void, but voidable only at the election of thecestui que trusts. (Washburn on Real Property, 1st vol., 528-9; 1 Story's Eq. Jur., 321, 322, and cases cited; Van Epps v. VanEpps, 9 Paige, 238.) The purchase being only voidable at the election of the cestui que trusts or the beneficiaries under the power of sale, it follows that until thus avoided, it is valid, and a defeasible title acquired by the purchaser under the sale. This being so, it would also follow that those having the discretionary right to avoid the sale may elect to ratify it, and *Page 197 
when ratified by all having any interest, it becomes valid to all intents and purposes. It is not material in the present case to determine, whether acquiescence in the sale, with full knowledge of all the facts, by those having a right to avoid it, for a less period than would be necessary to bar an action to set it aside, would conclude such parties, as that is not the ground principally relied upon in the present case. That ground is the receipt of their respective portions of the purchase money by several of the plaintiffs acting in their own right with full knowledge of the facts. It can hardly be doubted that this, unexplained, would show an election to abide by the sale, after which the parties so receiving their shares could no longer be heard in opposition to it. This is not upon the principle of equitable estoppels, but upon that which holds that, where a party has two inconsistent rights in relation to the same thing, his election to avail himself of one precludes him from thereafter resorting to the other. In the present case, the beneficiaries under the power had the right severally to acquiesce in the sale, receive their portions of the purchase money, or avoid the sale and have the lands resold under the power, but they could not do both; receiving their shares of the purchase money was an election to abide by the sale. After doing this, they could maintain no action to set it aside. It matters not that they received it from the hand of the surrogate. They knew when they so received it, that it was the purchase money of the land sold and purchased by the executor, and that all that they received from the surrogate consisted of this purchase money. Nor was the clause which, at their suggestion, was inserted in the receipt for the money given to the surrogate to the effect, that the receipt of the money should not prejudice their right to set aside the sale, of any avail to the plaintiffs. Holding that this relieved them from the disability incurred by the receipt of the money would be in effect to hold, that they could, at the same time, receive the purchase money as upon a valid sale, and also proceed to set aside the sale as invalid. This would be manifestly absurd. In these conclusions, both the special and *Page 198 
general terms concurred and held, that if all those having an interest under the power had been capable of binding themselves, and had received their portions of the purchase money, the action to set aside the sale could not be maintained. But they further held, that inasmuch as one of the persons entitled was a femmecovert, and received her share without the knowledge or authority of her husband, her election was not concluded thereby; and that, as another so entitled, was an idiot, incapable of binding herself by an election, that she was not included; and having since died, her heirs were at liberty, to the extent of her interest, to set aside the sale; and that, as the power required the entire land, and not undivided shares to be sold, the whole land must be sold under the power, and that as a consequence, those plaintiffs who had precluded themselves from setting aside the sale were relieved therefrom, and entitled to the same share of the proceeds of a sale thereafter to be made, and of the intermediate profits of the land, subject to a deduction of the sums received, as though they had never bound themselves by an election to abide by the sale. The money was received by Mrs. Boerum, the femme covert, in 1846. As the law then stood, her husband was entitled to the money, and his wife without authority from him had no right to receive it. Her receipt thereof, being without his knowledge or authority could therefore have no effect upon the right of her husband to proceed to set aside the sale, if he chose so to do. It is true, that the right to receive this portion under the power would survive to the wife, in case she outlived her husband; but this gives no additional effect to her receipt of the money during his life. I therefore concur in the conclusion, that Mrs. Boerum had the right to set aside the sale, and have the premises resold. The finding that Gertrude Schenck was so far idiotic, as to be incapable of binding herself, is sustained by the evidence. The interposition of the Special Term in ordering her portion to be paid to her lawyer was a mere nullity, the court having no jurisdiction to make such an order; the receipt of the money by the lawyer in pursuance *Page 199 
of the order, had no effect upon her right to set aside the sale. This right continued in her, unimpaired, to the time of her death, and then descended to her heirs, who are the other beneficiaries under the power. But how can the right of Mrs. Boerum and the heirs of Gertrude to set aside the sale, enure so as to enable the three beneficiaries, who, by taking their portions of the purchase money, had precluded themselves from so doing, to derive any benefit therefrom? It is said, in the opinion of the able judge at Special Term, that the proper execution of the power requires the entire land to be sold, and that Mrs. Boerum and those who have succeeded to the rights of Gertrude have the right to insist upon such a sale. Conceding this to be so, how does it follow that those beneficiaries, who are concluded by the former sale, are to share in the proceeds of the re-sale? It is said that they have done nothing equivalent to a conveyance of their title to the land as heirs of the testator. This is true, but no conveyance from them is necessary to pass such title to a purchaser under the power, in case of a valid sale in pursuance of it. But a sale has been made under the power which these beneficiaries have made valid as to them. We have seen that the title acquired by the executor by his purchase was defeasible only at the option of the beneficiaries. Their interests were several. Each was at liberty to act for himself; and when any one had by his act made the sale valid as to him, the title of the purchaser, to the extent of his interest, became perfect. Although the equitable rights of others may require a re-sale of the entire land, the purchaser is entitled to the shares of the proceeds that would have belonged to those, who have made the sale valid as to them, in case they had not done so. Applying this principle to the case, it appears, that there were six heirs, who were the beneficiaries under the power. One of these was the executor and purchaser. Three of the others, Lane and wife, Brouwer and wife, and Stephen Schenck confirmed the sale by receiving their portions of the purchase money. The appellant is, therefore, entitled to the portions originally given to them by *Page 200 
the will. By the death of Gertrude Schenck, each of the surviving five acquired her interest, share and share alike. This was one-sixth of the entire proceeds to be divided between the five. By the subsequent death of Stephen, his right in the share given to Gertrude descended to the remaining four, thus making the respective interests in this share one-fourth of one-fifth, or one-twentieth of the entire proceeds. The judgment should be so modified as to declare such to be the rights of Lane and wife, and Brouwer and wife, subject to the deductions prescribed in the judgment. Had the plaintiffs appealed from the judgment, I should have found some difficulty in holding that the sum paid to the lawyer of Gertrude was to be deducted. But they have not appealed, and this question does not, therefore, arise. In all other respects, the judgment is conformable to the rights of the parties, and, modified as above, should be affirmed. The costs of all the parties to this appeal should be paid from the proceeds of the re-sale.
HUNT, Ch. J., MASON, JAMES and MURRAY, JJ., concurred in the result of WOODRUFF'S opinion. DANIELS, J., was for the further modification proposed in GROVER'S opinion. LOTT, J., did not vote.
Judgment affirmed with the modifications suggested in the opinion of WOODRUFF, J. *Page 201